Citation Nr: 1631160	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 1971, when he was given a hardship discharge due to the illness of his father.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The April 2011 rating decision and/or October 2014 Statement of the Case (SOC) implicitly reopened the claim of entitlement to service connection for PTSD and denied the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

In August 2015, the Board denied the Veteran's claim and he appealed that determination to the Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Remand, the parties requested that the Court vacate and remand the Board's August 2015 decision with respect to the above issue.  In a March 2016 Order, the Court granted the Joint Motion.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.



FINDINGS OF FACT

1.  An unappealed July 2009 rating decision declined to reopen a claim for entitlement to service connection for PTSD. 
 
2.  Evidence received since the July 2009 rating decision is cumulative.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  Evidence received since the July 2009 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in October 2010 and January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  The October 2010 letter explained to the Veteran what is meant by the term new and material evidence.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified relevant private treatment records that he wished VA to obtain or that he felt would be beneficial to his claims.    

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


New and Material Evidence

The Veteran claims that he has PTSD due to his service, specifically due to events in service such as serving in a "combat zone" aboard the U.S.S. Hoel, firing at the enemy from onboard, and involvement in a rescue mission where a downed pilot was decapitated.    

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran was denied entitlement to service connection for PTSD in multiple rating decisions, most recently in July 2009 when the Veteran's petition to reopen a claim for entitlement to service connection for PTSD was denied.  The Veteran did not appeal the July 2009 rating decision by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).

As a result, the claim of entitlement to service connection for PTSD may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred PTSD as a result of his active service.  

The July 2009 rating decision declined to reopen the Veteran's claim for entitlement to PTSD finding that no new and material evidence had been submitted as to the existence of a verified in-service stressor.

The evidence of record at the time of the July 2009 rating decision included private records from 2003 noting a diagnosis of PTSD.  Similar records from that same private medical provider also noted a diagnosis of depression.  

An August 2003 report of VA mental health assessment noted the Veteran's service on a Navy destroyer, as a barber, and that his tour ended after 7 months when his father became ill.  The Veteran reported having seen a decapitated soldier in service, as well as being bothered by the suicide of a past teacher.  At that time, the Veteran was noted to probably meet the criteria for PTSD, although the examiner indicated that it was more likely that his present severity of symptomatology was primarily related to severe depression and preoccupation with death and unresolved grief over loss stemming from a post service accident, as well as the loss of marital and provider roles due to physical limitations.  The examiner indicated that he suspected that the PTSD symptoms would diminish greatly as depression and chronic pain issues were addressed more aggressively.  The Veteran was diagnosed with depression and PTSD.

VA records show that the Veteran started group therapy at the VA around 2003 for PTSD and depression.  In October 2003, the Veteran reported serving on a destroyer (U.S.S. Hoel) protecting the carrier U.S.S. Kitty Hawk off the coast of Vietnam in 1970 to 1971.  During that time, he witnessed a plane crash into the Kitty Hawk and was present when the plane's cockpit was lifted onto the U.S.S. Hoel and the decapitated head of the pilot rolled onto the deck.

In a February 2004 "Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)" the Veteran indicated that "A Dead Pilot[']s Head Rolled onto my feet During a Recovery Mission," that "The captain took the ship 10 miles from Russia risking our Li[v]es," and "Every time we pulled into port the Captain would get drunk."  These incidents occurred between October 20, 1970, and July 2, 1971.

In a February 2006 assessment for a research study, the Veteran related what he had experienced in the service and that he had some mild psychiatric symptoms after service, including detachment, irritability, and some problems concentrating.  After a 1989 accident at work and with the start of the Iraq war, however, he became depressed and started to have vivid nightmares and intrusive thoughts of service that since 2005 had become progressively worse.  The psychiatrist at that time diagnosed the Veteran with PTSD and major depressive disorder.

In a February 2009 VA treatment note to establish care, the Veteran reported a recurrent nightmare of pulling a decapitated GI out of a boat.  The Veteran was diagnosed with PTSD. 

In response to a query to the U.S. Army and Joint Services Records Research Center (JSRRC), the U.S.S Hoel, on which the Veteran was stationed, was noted to have duties such as naval gunfire support, search and rescue, and plane guard and screen operations.  This ship operated in the waters of the Republic of Vietnam from December 8th-29th, 1970; January 29th to February 10th, 1971; and February 20th-March 19th, 1971.  The histories were noted to not show that the ship put into port in the Republic of Vietnam, nor is there record of the Veteran going ashore.

A July 2009 memorandum found a lack of information available to verify the Veteran's claimed stressor of helping to rescue a decapitated solider.

The Board finds that the evidence submitted since the July 2009 rating decision is cumulative, the claim is not reopened.

A November 2010 report of VA PTSD examination noted the Veteran's significant non psychiatric injuries related to a severe work related injury in 1989.  He was noted to be receiving ongoing group therapy.  He reported that his sleep and nightmares had improved with medication, however, he still had nightmares every 10-12 days.  In addition to problems with chronic pain, the Veteran reported that he experienced a great deal of anxiety related to his prostate cancer, finances, and upcoming knee surgery.  He reported that he felt depressed on most days and thought about suicide on a weekly basis, but he had no plans to engage in self harm because of this responsibility and attachment to his granddaughter.  He again reported witnessing a body with its head decapitated in service.  The Veteran's other significant symptomatology was noted.

Upon PTSD testing, the Veteran's results were found to be unclear.  His current test results were consistent with PTSD, but not his self-report of psychiatric symptoms.  The examiner indicated that the Veteran may have over endorsed PTSD symptoms on testing due to his current "cry for help", a tendency toward a negative response style, and his very negative view of his life, as well as a high motivation for compensation in light of his limited financial resources.  As such, the examiner did not diagnose PTSD, but stated that PTSD was suggested.  Incidentally, the Veteran related that he had no illnesses, surgeries, or injuries while in service.  The Veteran's final diagnosis was a mood disorder, and it was proposed to rule out PTSD.

The examiner noted that the Veteran had endorsed experiencing some PTSD symptoms related to his military experience in the combat zone during the Vietnam era.  However, it appeared that the Veteran's social and occupational functioning after his discharge from the military was not adversely impacted due to PTSD symptoms, but rather, his impairments in his occupational and social functioning resulted due to his work related injury in 1989, which also appeared to be a contributing factor to his current clinical picture, as his poor health and associated limitations had also resulted in the Veteran feeling depressed, and other mental health symptoms.  The examiner concluded that the Veteran's impairments in his social and occupational functioning, as well as his quality of life, appeared to be more a function of his injury in 1989 rather than his mental health problems and symptoms.  The examiner noted that the Veteran's medical problems appeared to contribute to and exacerbate his anxiety and depression.

The record also included statements from the Veteran reiterating the stressors reported prior to the July 2009 rating, such as the decapitated pilot, serving in a "combat zone", and coming within miles of the Russian coastline aboard ship.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  

The newly submitted evidence does not confirm the existence of the Veteran's claimed stressor, or relate the Veteran's diagnosis of PTSD to service.  At the time of the prior denial, the Veteran did have a diagnosis of PTSD; however, he had no confirmed stressor.  The newly submitted evidence continues to show a diagnosis of PTSD, but no confirmed stressor.  The November 2010 VA examination report specifically indicated that the examiner was not certain at that time that the Veteran even warranted a diagnosis of PTSD and concluded that the Veteran's impairments in his social and occupational functioning, as well as his quality of life, appeared to be more a function of his injury in 1989 rather than his mental health problems and symptoms.

The Board has considered the Veteran's reports during the November 2010 VA examination that the stressor involving the decapitated pilot occurred in "1970; The Laos shore of Vietnam."  The March 2016 Joint Motion stated that the Veteran "had not previously indicated a date and place for his claimed in-service stressor."  As noted above, however, the Veteran previously indicated in February 2004 that his claimed stressors occurred between October 20, 1970, and July 2, 1971.  As to the contention that the incident involving a decapitated pilot occurred on "The Laos shore of Vietnam," the Board finds this contention patently incredible and that it does not constitute new and material evidence for the purpose of reopening the Veteran's claim.  See Duran v. Brown, 7 Vet. App. 216 (1994) (holding that VA is not bound to consider credible the patently incredible).  Laos is a landlocked country and is separated from Vietnam by the Mekong River.  The Veteran has repeatedly asserted that the incident involving the decapitated pilot occurred during support operations by the destroyer, U.S.S. Hoel, for the carrier U.S.S. Kitty Hawk.  Thus, the Veteran appears to be contending in the November 2010 VA examination that the incident occurred on the Laos shore of the Mekong River, which is patently incredible as the tonnage of these vessels would not permit access to the brown waters of Vietnam.  In light of the geography of the region and the size of the ships involved, the Veteran's reports of the reported stressor occurring in "1970; The Laos shore of Vietnam" is patently incredible.

Finally, the Board has considered the potential applicability of the changes to 38 C.F.R. § 3.304(f)(3) since the time of the July 2009 rating decision.  38 C.F.R. § 3.304(f)(3) states that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, however, the November 2010 VA examiner specifically concluded that the Veteran's reported stressors were unrelated to fear of hostile military or terrorist activity and there is no medical evidence to the contrary.  As such, reopening the claim based on the provisions of 38 C.F.R. § 3.304(f)(3) is not warranted.

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  In the absence of new and material evidence, the application to reopen the claim is denied.


ORDER

The application to reopen a claim for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


